DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the locked unit" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revell (US 4,124,361).

In regards to claim 1:
	Revell teaches a filter device for filtering particles from an air flow comprising an inlet channel through which air to be cleaned flows, a flow channel connected to the inlet channel, at least one filter element through which a flow can pass and which is held replaceably in the flow channel, an outlet channel through which the cleaned air flows, an insertion chamber having a door (16) that is configured to close the insertion chamber and from which insertion chamber a filter element (12) can be fed to the flow channel, an output chamber having a closure element (18) configured for closing the output chamber and into which output chamber a filter element (12) can be fed from the flow channel, and a cover (34) configured to be attached to the at least one filter element and which covers a filter cake on the at least one filter element so that a unit consisting of the at least one filter element and cover can be removed together from the output chamber.

In regards to claim 3:
	Revell teaches the at least one filter element is designed as a filter cartridge which has a circumferential frame around a filter surface.

In regards to claim 10:
	Revell teaches opening a door of an insertion chamber of a filter device and inserting a filter element, closing the door of the insertion chamber, opening a passage from the insertion chamber to a flow channel in which a filter element to be cleaned is arranged, opening a closure element on an output chamber and removing a filter element from the output chamber, closing the closure element of the output chamber and moving the filter element from the insertion chamber into the flow channel and the filter element from the flow channel into the output chamber, where a cover is pushed onto the filter element for removing the filter element from the output chamber, and a unit consisting of the cover and the filter element in the output chamber is removed from the output chamber together.

In regards to claim 11:
	Revell teaches the cover is locked to the filter element in the output chamber after being slid onto that filter element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Revell in view of Denninger et al (US 2016/0243923 hereinafter “Denninger”) and Caughron et al (US 5,837,040 hereinafter (“Caughron”)

In regards to claim 2:
	Revell does not teach guide means formed on the at least one filter element, into which the cover can be inserted.
	Denninger teaches a guide (20) formed on a filter element for a cover to be inserted and Caughron teaches that a framed cover (51) that boxes the filter can be used to aid in the carrying and insertion of the filter (Figure 7 of Caughron).
	It would have been obvious to one of ordinary skill in the art to used a boxed cover to aid in the transporting and inserting of a filter and to have guides to aid in the attaching of the cover to the filter.



In regards to claim 4:
	Revell does not teach a guide means in the form of a groove is formed on each of two opposite walls of the frame.
	Denninger teaches a guide (20) formed on a filter element for a cover to be inserted and Caughron teaches that a framed cover (51) that boxes the filter, can be used to aid in the carrying and insertion of the filter (Figure 7 of Caughron) and the duplication of parts is not inventive, and in the instant case having multiple guides would produce the obvious result of allowing a multipiece cover to be attached.
	It would have been obvious to one of ordinary skill in the art to used a boxed cover to aid in the transporting and inserting of a filter and to have guides to aid in the attaching of the cover to the filter.

In regards to claim 5:
	Revell does not teaches the cover is designed plate shaped.
Denninger teaches a guide (20) formed on a filter element for a cover to be inserted and Caughron teaches that a framed cover (51) that boxes the filter, can be used to aid in the carrying and insertion of the filter (Figure 7 of Caughron) and wherein the cover of Caughron is plate shaped, having flat walls.
	It would have been obvious to one of ordinary skill in the art to used a boxed cover to aid in the transporting and inserting of a filter and to have guides to aid in the attaching of the cover to the filter.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Revell in view of Caughron and Schumacher (US 2020/0230540

In regards to claim 6:
	Revell does not teach a locking mechanism configured to lock the cover to the at least one filter element.
	Caughron teaches that a framed cover (51) that boxes the filter in order to aid in the carrying and insertion of the filter (Figure 7 of Caughron) and Schumacher teaches a locking mechanism to lock a cover to a filter.
	It would have been obvious to one of ordinary skill in the art to used a boxed cover to aid in the transporting and inserting of a filter and to have a locking mechanism to lock a cover to the filter.

In regards to claim 7:
	Schumacher teaches the locking mechanism comprises a rotating part which can be locked to the filter element in the manner of a bayonet catch.

In regards to claim 8:
	Schumacher teaches the locking mechanism is held at an angled section extending angularly from the cover, in particular at a right angle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Revell in view of Caughron.

In regards to claim 9:
	Revell does not teach a handle element is provided on the cover, by means of which handle element the locked unit consisting of the at least one filter element and cover can be pulled out of the output chamber.
Caughron teaches that a framed cover (51) that boxes the filter and has a handle element in order to aid in the carrying and insertion of the filter (Figure 7 of Caughron).
It would have been obvious to one of ordinary skill in the art to used a boxed cover to aid in the transporting and inserting of a filter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747